Citation Nr: 0905579	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to service connection for headaches with 
dizziness.  

6.  Entitlement to service connection for disability 
manifested by insomnia.  

7.  Entitlement to service connection for disability 
manifested by fatigue.  

8.  Entitlement to service connection for disability 
manifested by decreased appetite.  

9.  Entitlement to service connection for disability 
manifested by loss of sex drive.  

10.  Entitlement to service connection for disability 
manifested by stiff joints of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active duty for training from September 1996 
to March 1997, and active duty from February 2003 to 
September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2005 and May 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  At a July 2008 hearing before the undersigned 
Veterans Law Judge, the Veteran submitted new evidence in the 
form of a list of his current medications.  Because the 
Veteran has waived consideration of this evidence by the RO, 
a remand is not necessary.  (At the same time the Veteran 
also submitted a May 2007 letter from his physician, V.M., 
M.D., but that was a copy of a previously submitted 
document.)  At the hearing the Veteran also withdrew a claim 
of entitlement to service connection for folliculitis.  See 
38 C.F.R. § 20.204(b).  

(Consideration of the appellant's claims for service 
connection for headaches with dizziness, disability 
manifested by insomnia, fatigue, decreased appetite, loss of 
sex drive, and stiff joints of the lower extremities, is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have a sinus disability that is 
related to his military service.  

2.  The Veteran does not have a right shoulder disability 
that is related to his military service.  

3.  The Veteran does not have hearing loss that is related to 
his military service.  

4.  The Veteran does not have a left knee disability that is 
related to his military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a sinus disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).

2.  The Veteran does not have a right shoulder disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304.

3.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).

4.  The Veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April, 
June, August, September, and October 2005, and February and 
July 2006.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR), which contains both treatment 
records and non-treatment records such as reports of physical 
examinations, reports of non-treatment diagnostic studies, 
and administrative documents.  The RO also obtained post-
service medical records, Social Security Administration (SSA) 
records, and secured examinations in furtherance of his 
claims.  With regard to the issues being decided in this 
decision, VA has no duty to inform or assist that was unmet.  

II.  Background

The record shows that the Veteran served in Kuwait from May 
2003 through August 2004 as a tracked vehicle repairer.  
There is no evidence that he was a combatant.  All of the 
captioned claims arise from his service during his tour in 
Kuwait.  

The Veteran's original STR file provided by the National 
Guard is of record.  Those records show routine medical 
reviews (Veteran's statements) and records of immunizations.  
These records show no complaints from his active duty tour 
that included his deployment to Kuwait.   

Of particular interest are two original documents provided by 
the National Guard that differ significantly from similar 
documents submitted by the Veteran at a later date.  
Specifically, a Standard Form 600, Chronological Record Of 
Medical Care, shows a single entry on the original form 
provided by the National Guard Bureau.  That entry shows that 
the Veteran was administered anthrax immunization on 
September 17, 2003; the entry is signed by a Registered 
Nurse.  Two similar documents received from the Veteran in 
June and October 2005 show the above entry on the first line, 
but also contains additional entries that are not on the 
originals, and are not even the same on the two later-
submitted copies.  All of the added entries purport to show 
that the Veteran was seen complaining of symptoms related to 
the claimed disabilities.  These additional entries show only 
terse statements of complaints, with no indication of any 
treatment provided, and no signature of a care provider.  

Also of record is the Veteran's report of medical assessment 
dated in August 2004, the month before he left active duty, 
reporting no changes in his overall health since his last 
medical assessment/physical examination, and stating that he 
had no other questions concerning his health.  On a copy of 
that same document, received in June 2005, these entries have 
been changed to reflect a response that his overall health 
had worsened, and that he had questions.  

Since these medical records submitted to VA are at odds with 
the official records submitted by the National Guard, the 
Board must make a determination as to which of the documents 
are more credible.  In so doing, the Board finds that the 
documents provided by the National Guard are more credible 
than those submitted by the Veteran.  The Board makes this 
determination for two reasons.  First, there is a presumption 
of regularity that the National Guard Bureau would provide 
accurate copies of its records.  Cf.  Hill v. Brown, 9 Vet. 
App. 246 (1996) (citing Ashley v. Derwinski, 2 Vet. App. 307 
(1992)) (there was a presumption of regularity that 
government agencies properly discharged their official 
duties).  Second, because the copies submitted by the Veteran 
contain additional unsigned cryptic entries that relate only 
to the specific claims on appeal, and do not show any 
treatment at all, the Board finds them to be much less 
credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest may affect the credibility of testimony).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted).  
Although the Board does not have the forensic expertise to 
say whether the Veteran himself altered copies of the 
documents he submitted and thereby attempted to defraud VA, 
for the reasons stated, the Board finds that the documents 
submitted by the service department are the more reliable.  
The Board does not find that the copies submitted by the 
veteran accurately reflect what happened in service.  
Consequently, the credible medical evidence of record reveals 
no in-service complaints from the Veteran's period of service 
that are related to the disabilities at issue.  

The Veteran has been afforded several VA examinations in 
connection with his claimed disabilities.  Also of record are 
reports of treatment at VA medical facilities, and reports 
from private care providers.  

A March 2005 National Guard audiogram, performed at Camp 
Shelby, Mississippi, reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
60
55
LEFT
60
65
80
70
70

Speech audiometry results were not provided.  The examination 
report indicated that it was a reference examination 
following exposure "in noise duties," and that the last 
noise exposure had been 14 hours before the audiological 
examination was conducted.  The nature of the noise exposure 
was not identified.  

At an April 2005 VA general medical examination, the Veteran 
did not register any complaints related to his sinuses or his 
right shoulder.  He reported bilateral hearing loss and 
bilateral tinnitus.  He reported that he had difficulty 
understanding speech when he cannot see the person who is 
speaking.  He averred that his hearing loss was sudden, and 
that it occurred in February 2005 as a result of a .50 cal. 
machine gun being fired near his position.  He reported that 
this incident also caused bleeding from his left ear that 
resolved spontaneously.  Audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
20
LEFT
25
25
30
25
25

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  

The April 2005 VA general medical examination noted that the 
Veteran reported to the examiner that he had injured his left 
knee playing flag football in November 2004.  On examination 
the Veteran could flex to 135 degrees bilaterally.  He had 1+ 
laxity with Lachman's exam on the left compared to the right, 
but he had a firm end point to his Lachman's.  He did not 
have a pivot shift test, and there was no joint line 
tenderness or varus/valgus instability.  X-ray examination 
revealed no evidence of fracture or degenerative change.  The 
reading radiologist assessed that both x-rays taken showed a 
normal left knee.  The examiner's assessment was that the 
Veteran "did have what sounds like" an anterior cruciate 
ligament strain, but that the anterior cruciate ligament was 
shown to be intact on examination.  The examiner also noted 
that the Veteran had some pain, but that there was no related 
lack of endurance or functional loss such as fatigue, 
weakness, incoordination, instability, or loss of motion.  
The examiner opined that it is at least as likely as not that 
these stem from his military service.  

A June 2005 examination report from the private Horizon 
Medical Center diagnosed maxillary, ethmoid, and frontal 
sinusitis.  A September 2006 examination report from Horizon 
diagnosed localized sinus disease in the superior medical 
right maxillary sinus and adjacent ethmoid air cells, but 
noted that the sinus ostium is probably patent.  The 
examination report also noted that there was probably mucus 
retention cyst or localized mucosal thickening the anterior 
medial right maxillary sinus, and that there was mild 
deviation of the nasal septum from right to left.  

Private medical reports from Dickson Medical Associates, 
dated in March, April, May, and July 2006, all noted that the 
Veteran had no joint pain or joint stiffness.  

The report of a September 2006 examination conducted by the 
Veteran's private physician, J.R., M.D., noted that the 
Veteran reported that he had a concussion three years 
earlier, and that he had bilateral ringing in the ears, 
dizziness, headaches, blurred vision, and brown/yellow 
discharge from the left ear.  Dr. R. noted that the source of 
his information was the Veteran.  Examination revealed no 
evidence of a head injury.  There were no facial 
abnormalities, and maxilla showed no abnormalities.  Ear 
examination revealed normal auricle, external auditory 
meatus, and tympanic membrane.  Dr. R.'s assessment was 
sensorineural hearing loss of combined types, subjective 
tinnitus, and chronic sinusitis.  The Veteran reported muscle 
aches, but Dr. R. reported there was no localized joint pain, 
no localized joint swelling, and no 
neuromuscular/connective/soft tissue complaints.  

Of record are documents from the Social Security 
Administration (SSA).  They show that, in a decision dated in 
November 2006, the Veteran was determined to be disabled 
effective August 15, 2004, because of chronic headaches, 
bilateral tinnitus, vertigo, and chronic sinusitis.  

Also of record is a letter from another private care 
provider, V.M., M.D., dated in May 2007.  Dr. M. stated that 
the Veteran had a history of severe headaches, with bilateral 
ringing in the ears, dizziness, blurred vision, and 
intermittent sinusitis.  Dr. M. stated that the Veteran 
attributed all of these to an episode that he said occurred 
in February 2004 when a .50 cal. machine gun was discharged 
by the Veteran's left ear.  Dr. M. stated that "I think all 
of these above diagnoses are compatible with the injury he 
sustained while in service."  

The Veteran was also afforded a VA examination in March 2008.  
The Veteran reported that there had been four episodes of 
sinusitis during the preceding 12 months, and that none of 
them had been incapacitating.  There was no mention of any 
complaint associated with the right shoulder.  

On examination of the left knee, the Veteran complained of 
pain in the areas palpated on examination, and when 
supination and pronation were attempted against resistance.  
Range of motion of the left knee was from zero to 135 
degrees, with pain at the extreme, and no loss with 
repetitive motion; he reported a catching sensation.  There 
was no effusion of ligamentous laxity, and the Veteran 
reported no flare-ups.  The examiner also reported that gait 
was normal and that the Veteran used no assistive aids for 
walking.  

The Veteran was scheduled at least five additional times for 
an audiological examination, but failed to report for any of 
them.  There is no documentation as to why the Veteran failed 
to report for examinations scheduled for September and 
December 2007.  The Veteran was rescheduled for an 
examination in mid-March 2008, but cancelled the examination, 
asserting that there were storms in the area.  He was 
rescheduled for an evaluation three days later, but cancelled 
again due to his father-in-law having to undergo surgery.  He 
was rescheduled for the following day, but again failed to 
report.  There was no explanation given for failing to report 
for the last scheduled audiological examination.  

III.   Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Moreover, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic diseases, including organic diseases of the 
nervous system such as sensorineural hearing loss, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).  Further, disability that is proximately due to or 
the result of a service-connected disease or injury is 
considered service-connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed disease or injury is related 
to such combat, the Veteran's lay testimony regarding the 
claimed disease or injury is accepted as sufficient proof of 
occurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
thought there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Here, while the evidence shows that the Veteran 
served in the Southwest Asia theater of operations during a 
time of combat there, there is no evidence that the Veteran 
himself was a combatant.  As noted, the Veteran's service 
records show that he was a tracked vehicle repairer.  

A.  Sinus Disability

The record shows that the Veteran suffers from sinusitis, 
sometimes described as chronic, and sometimes described as 
intermittent.  Giving the Veteran every benefit of the doubt, 
the Board concedes that there is sufficient medical evidence 
of record to establish that he has a current chronic sinus 
disability described as sinusitis.  However, as noted, the 
Veteran's STRs contain no credible medical evidence of an in-
service occurrence of any sinus complaint.  Moreover, 
sinusitis is not one of the chronic diseased listed in 
38 C.F.R. § 3.309 as being subject to presumptive service 
connection if it became manifest to a degree of 10 percent or 
more within one year of leaving active duty.  Absent credible 
medical evidence of an in-service sinus-related complaint, 
service connection cannot be established.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997) (without evidence of in-
service chronic injury, by definition there can be no causal 
nexus between an in-service injury and a current disability).  

The Board has considered the statement by Dr. M. that he 
thinks the Veteran's diagnosed intermittent sinusitis is 
"compatible with the [.50 cal. machine gun acoustic trauma] 
injury he received while in service."  However, even 
assuming arguendo that an acoustic trauma injury occurred, 
Dr. M.'s statement that the diagnosis is "compatible with" 
does not constitute a nexus opinion.  It is the Board's 
opinion that the term "compatible with" is no more 
conclusive than the term "could."  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) (by using the term "could," 
without supporting clinical data or other rationale, doctor's 
opinion simply was too speculative to provide the degree of 
certainty required for medical opinion).  

B.  Right Shoulder Disability

As noted, service connection requires (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  

Here, there is no evidence of a current right shoulder 
disability.  The Veteran did not mention any right shoulder 
complaint at either of his VA examinations.  Moreover, 
multiple reports from his private medical records reported no 
joint pain or joint stiffness.  Absent any objective evidence 
of a current chronic right shoulder disability, the service 
connection claim must be denied.  

C.  Hearing loss

VA regulations provide that when a claimant, without good 
cause, fails to report for a scheduled examination given in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2008).  While the Veteran provided good reason for 
failure to report for two of five scheduled audiological 
examinations, he has advanced no reason for cancelling the 
other three, including his most recently scheduled 
examination.  Accordingly, the Board must to adjudicate the 
hearing loss claim based on the evidence of record.  Id.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

As already noted, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.

Here, while the March 2005 National Guard audiological 
examination, given specifically because of an acoustic trauma 
event 14 hours before, subsequent examination less than two 
months later revealed no chronic hearing loss as defined by 
VA regulation.  With no medical evidence of that the Veteran 
currently has the claimed hearing loss disability, the 
analysis ends, and service connection must be denied.  

D.  Left Knee Disability

The April 2005 general medical examination noted that the 
Veteran reported to the examiner that he had injured his left 
knee in November 2004.  As noted, the Veteran's STRs contain 
no record of a knee injury.  X-ray was normal.  After noting 
the Veteran's complaints, the examiner's assessment was that 
the Veteran "did have what sounds like" an anterior 
cruciate ligament strain, but that the anterior cruciate 
ligament was shown to be intact on examination.  The examiner 
opined that it is at least as likely as not that these things 
stem from the Veteran's military service, presumably 
referring to his varied complaints.  However, and most 
importantly, this examiner did not diagnose any current left 
knee disability.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted").  In this context, the Board 
also notes that there is no credible medical evidence of an 
in-service knee injury.  

While the examiner presumes, based on the Veteran's report, 
that he injured his knee in service, the record does not 
substantiate such an injury.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993) (doctor's opinions based on history furnished 
by appellant and unsupported by clinical evidence were merely 
conclusions unsupported by any objective medical evidence).  
As a non-combatant, the Veteran's lay evidence alone does not 
suffice to establish that an in-service injury occurred.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Given the absence 
of any credible medical evidence of complaint or treatment 
while on active duty, the Board finds that the contention 
that there was such an injury while in service is not 
credible.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 
(2006) (reliance on a Veteran's statements renders a medical 
report unpersuasive if the underlying premise contained in 
the Veteran's statement is not accurate); see also Swann v. 
Brown, 5 Vet. App. 229, 231 (1993) (Veteran's allegations 
must be viewed in the proper context.  Specifically, he is 
seeking monetary benefits which has a significant impact on 
the probative value of his allegations).  

At the March 2008 examination of the left knee, the Veteran 
complained of pain on palpation; range of motion of the left 
knee was from zero to 135 degrees, with pain at the extreme, 
and no loss with repetitive motion; he reported a catching 
sensation.  Gait was normal.  

In sum, the Veteran contends that he has pain in his knee, 
which the Board does not doubt, and that he believes that is 
a result of a flag football injury sustained while on active 
duty.  However, there is no medical evidence of an in-service 
injury or disease, and no medical evidence of a currently 
diagnosed chronic left knee disability.  In support of this 
conclusion the Board notes that multiple reports from the 
Veteran's private medical records reported no joint pain or 
joint stiffness.  Absent any objective evidence of a current 
chronic left knee disability etiologically related to 
evidence of an in-service injury or disease, the service 
connection claim must be denied.  

The Board acknowledges the Veteran's contention that he has 
current sinus, right shoulder, hearing loss, and left knee 
disabilities related to his military service.  However, there 
is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
or etiology of these disabilities.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the Veteran's own assertions as to the 
diagnosis or etiology of these claimed disabilities have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
Veteran does not have a sinus disability, a right shoulder 
disability, hearing loss, or a left knee disability that is 
traceable to disease or injury incurred in or aggravated 
during active military service.  


ORDER

Entitlement to service connection for a sinus disability is 
denied.

Entitlement to service connection for a right shoulder 
disability is denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for a left knee disability 
is denied.  


REMAND

The Board notes that the record is unclear as regards the 
remaining issues-claims of service connection for 
disabilities manifested by various symptoms:  headaches with 
dizziness, insomnia, fatigue, decreased appetite, loss of sex 
drive, and stiff joints of the lower extremities.  The 
medical record seems to lead to a conclusion that the Veteran 
suffers from debilitating headaches.  The Veteran attributes 
his headaches to acoustic trauma from a .50 cal. machine gun 
being fired next to his left ear.  However, there is no 
evidence in the Veteran's file showing that such an event 
happened.  

The Veteran told his private physician, Dr. J.R., in 
September 2006, that he had had a concussion about three 
years earlier.  Because there is no mention anywhere else in 
the record of a concussion, the Board will remand to have the 
agency of original jurisdiction (AOJ) investigate whether 
this averred concussion is the acoustic trauma the Veteran 
contends was caused by a .50 cal. machine gun, or whether it 
was another previously unmentioned physical trauma.  

The Veteran told some medical care providers that the .50 
cal. machine gun event took place in February 2004, at which 
time he was on active duty.  He told his April 2005 VA 
examiner that it occurred in February 2005, at which time he 
was not on active duty.  The record shows that the Veteran 
reported for duty again on March 17, 2005, and departed for 
home on March 25, 2005, having certified that he believed 
that he was now not medically qualified to perform 
satisfactory military service.  It was during this brief 
period of service in 2005 that the Veteran underwent an 
audiological evaluation identified as due to acoustic trauma 
in February 2005.  Because the Veteran contends that some of 
his claimed disabilities are attributable to acoustic trauma 
from a .50 cal. machine gun being fired next to his ear, the 
Board will remand in order to determine if and when the 
Veteran was injured by acoustic trauma from a .50 cal. 
machine gun being fired next to his ear.  

A July 2005 VA treatment report noted no dizziness, 
headaches, weakness, or paresthesias, but nevertheless 
diagnosed headaches that were categorized as atypical because 
there was nothing in the Veteran's history or physical 
examination that allowed him to fit any standard headache 
category.  

The Board also notes that there is conflicting evidence 
regarding other claimed disabilities.  Some medical reports 
identify dizziness reported by the Veteran, some report no 
dizziness reported by the Veteran.  There are some reports of 
insomnia and fatigue, but there has been no specific 
development as regards these claims.  While the Veteran 
claims decreased appetite, a September 2006 evaluation by the 
Veteran's private Dr. J.R. reported normal appetite.  The 
Board can find no complaints in the medical records that the 
Veteran has loss of sex drive.  As noted, while the Veteran 
has reported having stiff joints of the lower extremities, 
the available evidence does not show that the Veteran has 
complained of this to his medical care providers.  

Title 38 U.S.C. § 1117 was amended to expand the definition 
of "qualifying chronic disability" (for service connection) 
to include not only (1) a disability resulting from an 
undiagnosed illness as stated in prior law; but also (2) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome (IBS)) that is defined by a cluster of signs or 
symptoms; and (3) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C. 1117(d).  A "qualifying chronic 
disability" includes one or any combination of these 3 types 
of illnesses.  See 38 U.S.C.A. § 1117 (as amended by VEBEA, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)).

VA amended 38 C.F.R. § 3.317 to incorporate these changes, 
and that amendment was made retroactively effective to March 
1, 2002.  See 68 Fed. Reg. 34,539-543 (June 10, 2003).  New 
38 C.F.R. § 3.317(a)(2)(ii) was added, defining the term 
"medically unexplained chronic multi-symptom illness" to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  As yet, VA has identified 
only three illnesses as medically unexplained chronic multi-
symptom illnesses; therefore, new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome (IBS) as 
currently meeting this definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf Veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317 (including 
fatigue, headache, joint pain, and sleep disturbances); (3) 
which became manifest either during active military, naval, 
or air service in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  
Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id. 

The Veteran is not currently diagnosed with any of the three 
named illnesses currently meeting the definition of medically 
unexplained chronic multi-symptom illnesses:  chronic fatigue 
syndrome, fibromyalgia, or IBS.  However, the Veteran has 
complained of multiple symptoms, some of which have been 
investigated, and none of which has been medically explained.  
However, because the Veteran is a Gulf War Veteran whose 
complained of symptoms could fall into the category of a 
"qualifying chronic disability," the Board will therefore 
remand in order to obtain a medical examination to determine 
if any of the Veteran's complained-of symptoms constitute a 
"qualifying chronic disability" in accordance with 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317.   

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should take the steps 
necessary to determine when and where the 
Veteran's alleged exposure to acoustic 
trauma caused by the firing of a .50 cal. 
machine gun near his left ear took place.  
The Veteran should also be asked to 
provide more details as regards his 
statement to Dr. J.R. in September 2006 
that he had suffered a concussion about 
three years earlier.  Specifically, it 
should be investigated whether the 
reported concussion related to the .50 
cal. machine gun incident, or as a result 
of a blow to the head.  

The AOJ should also take the steps 
necessary to obtain any treatment records 
from Camp Shelby, Mississippi for the 
Veteran's brief assignment there in March 
2005.  

2.  After the above-requested development 
is undertaken, the Veteran should be 
afforded a VA examination by a 
physician(s) qualified to render 
diagnoses as to the Veteran's claimed 
headaches with dizziness, insomnia, 
fatigue, decreased appetite, loss of sex 
drive, and stiff joints of the lower 
extremities.  For any specifically 
diagnosed disability, the examiner(s) 
should provide an opinion as to whether 
it is at least as likely as not that the 
disability is etiologically related to 
the Veteran's military service.  (The 
examiner(s) should be directed to 
specifically consider the service records 
received from the service department, 
which differ from the copies submitted by 
the Veteran.)

The examiner should also identify any 
objective indications the Veteran 
exhibits that cannot be attributed to a 
diagnosed illness or to a medically 
unexplained chronic multisymptom illness.  

A complete rationale should be given for 
any opinions and conclusions expressed.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


